the deed. The construction project was later halted and Las Vegas Paving
                        and WRG recorded mechanics' liens.
                                    Las Vegas Paving, WRG, and RBC each attempted to foreclose
                        on lot G-2. The district court found that RBC's deed of trust held priority
                        over appellants' mechanics' liens. Las Vegas Paving and WRG separately
                        appealed and we consolidated the appeals. See NRAP 3(b)(2).
                        Moot ness
                                    After Las Vegas Paving and WRG appealed, the City of
                        Henderson mailed a bill for tax assessments due on lot G-2 to the property
                        owner.' RBC foreclosed on lot G-2 following the district court's order and
                        the City initiated foreclosure proceedings shortly thereafter.
                                    At the tax foreclosure sale, lot G-2 was sold to Douglas
                        Gerrard, RBC's attorney. He paid the amount of the delinquent payment
                        plus interest, penalties, and costs. The City then sent a notice of the sale
                        to RBC, as it had become the owner just before the sale, informing RBC
                        that it had 120 days to redeem the property. Approximately 62 days after
                        the sale, Gerrard assigned his rights and interest in the certificate of sale
                        to RBC. Five months later, the City issued an absolute deed, free of all
                        encumbrances, to RBC.
                                    RBC filed a motion in this court to dismiss these appeals as
                        moot. RBC argued that the tax sale wiped out any interest Las Vegas
                        Paving and WRG may have had in lot G-2. This court ordered that it




                             ILLV-1, a subsidiary of the project's master developer, originally
                        owned both lot G-1 and lot G-2. LLV-1 later sold lot G-2 to CRV Lake Las
                        Vegas G-Lots, a California limited partnership.



SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    ...girt.
                   would defer ruling on the motion until after full briefing and asked the
                   parties to address mootness in their briefs.
                                 RBC argues that appellants' mechanics' liens were
                   extinguished by the tax sale following RBC's foreclosure and, therefore,
                   that appellants' claims are moot. Under the mootness doctrine, this court
                   will only decide cases if a live controversy is present or they "involve[ ] a
                   matter of widespread importance that is capable of repetition, yet evading
                   review." Personhood Nevada v. Bristol, 126 Nev. 599, 602, 245 P.3d 572,
                   574 (2010).
                                 However, RBC's position depends upon the validity of the deed
                   obtained from the City as a result of the tax sale. NRS 271.595(3) requires
                   the treasurer to provide a deed to the purchaser at the tax sale, but only
                   after notice of a demand for the deed has been given by the holder of the
                   certificate of the tax sale to the owners of the property. Further, if
                   redemption is not made within 60 days after the date of service of the
                   notice required in NRS 271.595(3), the deed may issue. NRS
                   271.594(4). The merits of this case concern the proper ownership of the
                   property based upon the priority of the parties underlying liens. If
                   appellant's liens have priority over RBC's mortgage, they would have been
                   entitled to notices under NRS 271.595(3) & (4). Therefore, the tax sale
                   does not moot this appeal and we deny the motion to dismiss."
                   Lien priority
                                 On cross-summary judgment motions, the district court ruled
                   that RBC's deed was senior to Las Vegas Paving's and WRG's liens on
                   three grounds: (1) Las Vegas Paving only commenced work on lot G-1 not
                   G-2; (2) the grading work on lot G-2 was not visible work as a matter of



SUPREME COURT
        OF

     NEVADA
                                                         3
(0) 1947A    e).
                 law; and (3) equitable subrogation applies, changing RBC's younger
                 interest into a senior one.
                             We will affirm a grant of summary judgment when there are
                 no genuine issues of material fact and a "party is entitled to judgment as a
                 matter of law."   Wood v. Safeway, Inc., 121 Nev. 724, 731, 121 P.3d 1026,
                 1031 (2005). We conclude that the district court erred because the timing
                 and scope of a work of improvement are genuine issues of material fact in
                 this case. Summary judgment was not appropriate.
                             Commencement of the work of improvement
                             A mechanics' lien achieves priority over a deed of trust "after
                 the commencement of construction of a work of improvement." NRS
                 108.225(1)(a). "The scope of an 'improvement' is a question of fact for the
                 trial court to determine and this court will not set aside the district court's
                 factual findings unless those findings are clearly erroneous."           L Cox
                 Constr. Co., LLC v. CH2 Investments, LLC,        129 Nev., Adv. Op. 14, 296
                 P.3d 1202, 1204 (2013) (citations omitted). "[T]he fact-finder must define
                 the work of improvement before it can determine when that work of
                 improvement visibly commenced."        Byrd Underground, LLC v. Angaur,
                 LLC, 130 Nev., Adv. Op. 62, 332 P.3d 273, 279 (2014).
                             In some cases the evidence at the summary judgment stage
                 might show that there is no genuine issue of fact regarding the
                 commencement of a work of improvement or the scope of such work. For
                 example, we have recognized that "contracts and permits may assist in
                 determining the scope of the work of improvement's 'structure or scheme .
                  . as a whole.' If the contract expressly or impliedly excludes certain
                 work, then that work might not be a part of the 'work of improvement."
                 Id. (quoting NRS 108.22188). And, in I. Cox Construction, 129 Nev., Adv.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                 Op. 14, 296 P.3d at 1203, this court considered whether a district court
                 erred in determining that the subsequent soundproofing of a shooting
                 range was not part of the same work of improvement as construction of
                 the range. We held that the district court's decision was not erroneous
                 where it considered evidence of permits, the parties' contemplated scope of
                 the project, and the purpose of the soundproofing project. Id., 296 P.3d at
                 1205.
                             In this case, however, the district court appears to have simply
                 based its decision on the fact that lot G-1 and lot G-2 are different legal
                 parcels. It thusly concluded that any work on lot G-1 was not relevant to
                 whether work was performed on lot G-2. To the contrary, we have said
                 that the scope of an improvement is a question of fact. Byrd Underground,
                 130 Nev., Adv. Op. 62, 332 P.3d at 279. The district court did not make
                 findings regarding the• construction permits, the parties' contemplated
                 scope of the project, or the purpose of the project.   See I. Cox Constr., 129
                 Nev., Adv. Op. 14, 296 P.3d at 1205. Furthermore, the record shows that
                 Las Vegas Paving's contract with the general partner of the lot's owner
                 was combined with a contract with the master developer. The master
                 developer's subsidiary had owned both parcels before selling them to
                 separate limited partnerships It is possible that the parties to the
                 construction contracts might have intended the scope of the project to
                 cover both parcels.
                             In the summary judgment briefing, Las Vegas Paving treated
                 lot G-1 and lot G-2 as a single work of improvement. RBC countered that
                 Las Vegas Paving did not provide sufficient evidence showing that the
                 improvement contract was for both lots. Because the scope of the project
                 was a material question of fact, /. Cox Constr. Co., 129 Nev., Adv. Op. 14,

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                296 P.3d at 1204, that was genuinely at issue, the district court erred by
                granting summary judgment.
                             Visibility
                            The district court found that Las Vegas Paving performed
                grading work on lot G-2 but concluded that the grading work was not
                visible as a matter of law. This was error.
                             Construction commences once the work performed "is visible
                from a reasonable inspection of the site." MRS 108.22112(1). We analyzed
                NRS 108.22112 in J.E. Dunn Northwest, Inc. v. Corus Construction
                Venture, LLC, and concluded that, "visibility alone determines priority."
                127 Nev., Adv. Op. 5, 249 P.3d 501, 506 (2011). Yet we went on to say that
                preparatory work is not "commencement of construction" and that clearing
                and grading were examples of such preparatory work. Id. at 509.
                             In Byrd Underground, we clarified that, despite J.E. Dunn's
                statement that clearing and grading were examples of preparatory work,
                this court did not mean to express, as a matter of law, that grading is
                never visible work. 130 Nev., Adv. Op. 62, 332 P.3d at 278. Accordingly,
                grading work may constitute visible "commencement of construction"
                under NRS 108.22112 as long as it is visible from a reasonable inspection
                of the site. Id. at 278-80. Byrd Underground emphasized that whether
                work is visible from a reasonable inspection is an issue for the trier of fact.
                Id. at 279-80.
                             Here, the district court erroneously relied upon the dicta in
                J.E. Dunn, 127 Nev., Adv. Op. 5, 249 P.3d at 509, to conclude as a matter
                of law that grading work "does not constitute commencement of
                construction." We hold that whether work is visible is an issue of fact
                that, when at issue, should be left for the ultimate trier of fact.

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A
                            Equitable subrogation
                            The district court found that RBC's loan paid the remaining
                balance of the property owner's promissory note to the former property
                owner. It therefore applied equitable subrogation as a separate basis to
                prioritize RBC's deed over appellants' liens. Appellants argue that the
                district court erred by applying the doctrine of equitable subrogation to
                their mechanics' liens. RBC responds that the district court's application
                of equitable subrogation is valid as an equitable assignment of the lien.
                            "Equitable subrogation permits 'a person who pays off an
                encumbrance to assume the same priority position as the holder of the
                previous encumbrance." Houston v. Bank of Am. Fed. Savings Bank,            119
                Nev. 485, 488, 78 P.3d 71, 73 (2003) (quoting Mort v. U.S., 86 F.3d 890,
                893 (9th Cir. 1996)). In other words, the doctrine "enables 'a later-filed
                lienholder to leap-frog over an intervening lien[holder]." Am. Sterling
                Bank v. Johnny Mgmt. LV, Inc.,      126 Nev. 423, 429, 245 P.3d 535, 539
                (2010) (quoting Hicks v. Londre, 125 P.3d 452, 456 (Cob. 2005)). "The
                practical effect of equitable subrogation is a revival of the discharged lien
                and underlying obligation and assignment to the payor or subrogee,
                permitting the subrogee to enforce the seniority of the satisfied lien
                against junior lienors." Am. Sterling, 126 Nev. at 429, 245 P.3d at 539.
                            Under Nevada law, "mechanics' liens tha[ve] no place in equity
                jurisprudence." In re Fontainebleau Las Vegas Holdings, LLC, 128 Nev.,
                Adv. Op. 53, 289 P.3d 1199, 1212 (2012) (quoting Lamb v. Lucky Boys M.
                Co., 37 Nev. 9, 16, 138 P. 902, 904 (1914)). In Fontainebleau, we
                concluded "that the plain and unambiguous language of NRS 108.225
                precludes application of the doctrine of equitable subrogation, as it
                unequivocally places mechanics' lien claimants in an unassailable priority

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                position." Id. at 1212. We reasoned that "equitable principles will not
                justify a court's disregard of statutory requirements."               Id. (quoting
                Pellegrini v. State, 117 Nev. 860, 878, 34 P.3d 519, 531 (2001)).
                              In this case, the district court applied equitable subrogation to
                give RBC's lien priority over appellants' mechanics' liens. Yet the
                unambiguous language of MRS 108.225 precludes application of equitable
                subrogation or any other equitable rule that would upset the Legislature's
                decision to give priority to mechanics' liens.           See id.   Accordingly, the
                district court erred in applying the doctrine of equitable subrogation. The
                same reasoning applies to RBC's equitable assignment argument, which
                we also reject. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                          Hardesty
                                                      LAC4-4 crest)   C.J.




                 c:241)t
                --        C‘jitSvirisr7
                Parraguirre



                'Cherry
                                               ,J.                 CiLte
                                                                Saitta



                Gibborfg
                                           ".•.13.1
                                                                Pickering
                                                                             Pitt aA, .      J.



SUPREME COURT
        OF
     NEVADA
                                                            8
(0) 1947A
                    cc: Hon. James M. Bixler, District Judge
                         Robert F Saint-Aubin, Settlement Judge
                         Howard & Howard
                         Peel Brimley LLP/Henderson
                         Peel Brimley LLP/Seattle
                         Gerrard Cox & Larsen
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A    e).)